DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arunachalam et al (US 2009/0127594).
2.	Regarding claim 15, Arunachalam et al discloses an integrated circuit (Figure 11), comprising: a semiconductor region Figure 11, reference 126); and a layer of an xGe(1-x), of NiGe, or of NiSi (Figure 11, reference 148) resting on and in contact with the semiconductor region (Figure 11, reference 126), wherein the Ni is in a stoichiometric proportion with respect to the semiconductor atoms of the intermetallic compound (paragraph 0024), and wherein the intermetallic compound (Figure 11, reference 148) possesses a crystal structure of heteroepitaxy (paragraph 0025)  with the semiconductor region (Figure 10, reference 126) and wherein the intermetallic compound layer (Figure 10, reference 148) includes free Platinum atoms (Figure 10, reference 150) not bonded to Ni atoms and semiconductor atoms of the intermetallic compound layer (Figure 11, reference 148).  
3.	Regarding claim 16, Arunachalam et al discloses wherein the crystal orientation of the intermetallic compound layer is fixed (Figure 11, reference 148).
4.	Regarding claim 17, Arunachalam et al discloses wherein a concentration of Platinum atoms (Figure 10, reference 150) in the intermetallic compound layer (Figure 10, reference 148) is highest at an upper surface of the intermetallic compound layer (Figure 10, reference 148; paragraph 0025).
5.	Regarding claim 18, Arunachalam et al discloses wherein the concentration is preferably in the range from 15 to 25% of Platinum atoms (Figure 10, reference 150; paragraph 0025).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (8,637,925 B2) in view of Das (5,371,378).
7.	Regarding claim 1, Frye et al discloses a method, comprising: a) depositing a Nickel-Platinum (NiPt) layer (Figure 2, reference 105) on a semiconductor region (Figure 1, reference 104), wherein a Platinum atom concentration consists exclusively in a range of 14% to 16% (column 2, lines 20-65); and b) performing a first anneal at a temperature of 260C plus or minus 200C for a duration in the range from 20 to 60 seconds to produce (column 5, lines 26-40), from the Nickel-Platinum (NiPt) layer (Figure 2, reference 105) and the semiconductor material 
However, Frye et al does not disclose wherein the intermetallic layer possesses a structure of heteroepitaxy with the semiconductor material.
Das discloses wherein the intermetallic layer (Figure 3B, reference 13) possesses a structure of heteroepitaxy (column 6, lines 22 thru column 7, lines 1-14) with the semiconductor material (Figure 3B, reference 12).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Frye et al with the teachings of Das for the purpose of forming an intermetallic layer possessing a structure of heteroepitaxy with the semiconductor material in order to form rectifying contact in diamond metal/permeable base transistors.
8.	Regarding claim 5, Frye et al in view of Das discloses wherein the semiconductor region has an epitaxial crystal structure (Das, Figure 3B, reference 13; a prima facie case of obviousness as stated above).
9.	Regarding claim 6, Frye et al discloses wherein the semiconductor region is made of a material selected from the group consisting of: Si, Ge, or SiGe (Figure 1, reference 104; column 4, lines 10-14).

11.	Regarding claim 8, Frye et al discloses further comprising epitaxially forming the semiconductor region (column 6, lines 16-19).
12.	Regarding claim 9, Frye et al discloses wherein epitaxially forming is carried out from a semiconductor layer made of a material selected from the group consisting of: Si, Ge, or SiGe (Figure 1, reference 101; column 4, lines 10-14 and column 6, lines 16-22).
13.	Regarding claim 10, Frye et al discloses wherein the semiconductor layer is a solid substrate layer (Figure 1, reference 101).
14.	Regarding claim 11, Frye et al discloses wherein the semiconductor layer rests on an insulating layer forming a semiconductor on insulator substrate (Figure 1, reference 101; column 4, lines 10-14).
15.	Regarding claim 12, Frye et al discloses wherein the intermetallic layer includes free Platinum atoms not bonded to metal atoms and semiconductor atoms of the intermetallic layer (Figure 3, reference 110).
.
Claims 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (8,637,925 B2) in view of Das (5,371,378), further in view of Arunachalam et al (US 2009/0127594).
17.	Regarding claims 2-4 and 14, Frye et al in view of Das disclose the claimed subject matter of independent claim 1.  
However, Frye et al in view of Das do not disclose c) removing by etching portions of the NiPt layer which remain after performing the first anneal (claim 2); d) performing a second anneal after said portions of the NiPt layer have been removed (claim 3), wherein performing the second anneal is carried out at a temperature greater than 380C (claim 4) nor wherein the semiconductor region is a source or drain region of a MOS transistor (claim 14).
 Arunachalam et al discloses c) removing by etching portions of the NiPt layer which remain after performing the first anneal (paragraph 0023); d) performing a second anneal after said portions of the NiPt layer have been removed (paragraph 0024), wherein performing the second anneal is carried out at a temperature greater than 380C (paragraph 0024) 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Frye et al and Das with the teachings of Arunachalam et al in order to etch and perform first and second anneals to the NiPt layer at a temperature greater than 380C and the semiconductor region is a source or drain region of a MOS transistor in order to convert the nickel-rich platinum silicide to an effective NiPtSi layer that retards nickel diffusion into the active device areas and minimizes silicide-induced defects in the MOS transistor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 5, 2021